Citation Nr: 0118589	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  00-12 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for Dependency and 
Indemnity compensation benefits pursuant to 38 U.S.C.A. 
§ 1151.

2. Entitlement to dependent's educational assistance under 38 
U.S.C.A., Chapter 35.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active military service from January 
1949 to May 1955.  He died in July 1997.  The appellant is 
the veteran's widow.

This matter arises from a May 2000 rating decision from the 
VA Regional Office (RO) in Montgomery, Alabama, which denied 
the benefit sought on appeal. The RO denied the appellant's 
claim for service connection for the cause of the veteran's 
death in November 1997.  The appellant did not appeal that 
decision.


REMAND
The official death certificate shows that veteran died in 
July 1997 with the cause of death reported as cardiac failure 
due to sepsis due pelvis abscess due to small bowel 
obstruction.  The appellant filed her claim in February 1998.  

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
Congress.  See section 422(a) of PL 104-204.  As amended, 38 
U.S.C.A. § 1151 now provides that compensation under chapters 
11 and 13 of 38 U.S.C. "shall be awarded for a qualifying 
additional disability or a qualifying death of a veteran in 
the same manner as if such additional disability or death 
were service connected.  For the purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and -

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary [of the 
VA], either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, and 
the proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable; or

(2) the disability or death was proximately caused by the 
provision of training and rehabilitation services by the 
Secretary (including by a service-provider used by the 
Secretary for such purpose under section 3115 of this title) 
as part of an approved rehabilitation program under chapter 
31 of this title."  38 C.F.R. § 3.358 (2000).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Of record is an opinion from a VA staff physician, dated on 
April 26, 2000.  At that time the physician indicated that 
the claims file had been reviewed.  The appellant in a 
substantive appeal, dated in May 2000, indicated that the 
complete hospital records, including surgical reports and 
nurses notes were not part of the record when the claims file 
was reviewed by the VA physician.  A review of the May 3, 
2000 rating action indicates that the evidence reviewed was 
the death certificate, the Birmingham VA Medical Center 
(VAMC) hospital summary dated from May14 to July 23, 1997, 
and the opinion of the VA physician.  It is unclear whether 
the complete hospital records were on file at the time of the 
April 2000 opinion.  In order to ensure the appellant's right 
of due process the Board finds that additional development is 
required.  

Accordingly, this case is REMANDED for the following:

1.  The RO is requested to inform the 
appellant of the evidence necessary to 
establish her claim.  

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should take the necessary 
action to have the terminal hospital 
records, which were furnished by the VAMC, 
certified by the appropriate hospital 
official as being copies of the complete 
records, including progress, doctors', and 
nurses' notes from the veteran's 
hospitalization from May to July 1997. 

3.  Thereafter, the veteran's claims 
folder, currently consisting of 6 
volumes, should be forwarded to the VA 
physician who rendered the April 26, 2000 
opinion.  The examiner is requested to 
indicate whether the April 2000 opinion 
was based on a review of the compete 
terminal hospitalization records.  If no, 
the examiner is requested to review the 
complete records and in an addendum 
indicate whether any change in the prior 
opinion is warranted and, if yes, the 
rationale for the change.

4.  If the VA physician who rendered the 
April 13, 2000 opinion is unavailable, the 
claims folder should be referred to an 
appropriate specialist for review.   It is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that the veteran's death was caused by 
care, or medical or surgical treatment 
rendered during the May to July 1997 
hospitalization, and the proximate cause 
of the death was carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of the Department in furnishing the 
hospital care, medical or surgical 
treatment, or examination; or an event not 
reasonably foreseeable.  A complete 
rational for the opinion should be 
included in the report.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





